DECISION.
Whereas, According to an affidavit filed by Attorney Francisco González the accused, Octavio Ramirez, who was convicted by the District Court of Humacao of carnal abuse of children and sentenced on May 1, 1914, to one year’s imprisonment. in the penitentiary at hard labor, died in the city of Humacao on October 12, 1914, before a day had been set for a hearing on the appeal taken by him from the said judgment;
Whereas, A criminal action is extinguished by the death of the accused and therefore no practical result would follow the consideration and decision of this appeal;
Thereeore, In accordance with the jurisprudence laid down by this court in the cases of The People v. Rivera, 18 P. R. R., 1056; Ex parte Sánchez et al., 20 P. R. R., 109; The Property Owners’ League v. San Juan, 14 P. R. R., 85; Centro de Detallistas de San Juan v. A. Vicente et al., 17 P. R. R., 846; San Juan Hippodrome Co. v. Insular Racing Commission, 21 P. R. R., 1; and Post et al. v. Veve et al., 21 P. R. R., 30, this appeal is dismissed without costs, and it is ordered that the District Court of Humacao be notified thereof for such purposes as may.follow.

Appeal dismissed de officio.

Chief Justice Hernandez and Justices Wolf, del Toro, Al-drey and Hutchison concurred.